 



Exhibit 10.06

THIRD AMENDMENT TO SECURED BALLOON PAYMENT
BRIDGE LOAN PROMISSORY NOTE
 

         THIS THIRD AMENDMENT TO SECURED BALLOON PAYMENT BRIDGE LOAN PROMISSORY
NOTE (this “Amendment”) is made as of the 28th day of September, 2001 by and
between INTUIT INC., a Delaware corporation (“Intuit”), and THOMAS A. ALLANSON
and MARYE ALLANSON, husband and wife (collectively, “Borrowers”).

RECITALS

         A.     Borrowers have executed and delivered to Intuit that certain
Secured Balloon Payment Bridge Loan Promissory Note dated as of October 16, 2000
in the original principal amount of $1,305,000.00 (as amended, extended,
replaced, renewed, restated or otherwise modified from time to time, the
“Note”). The Note is secured by that certain Deed of Trust with Assignment of
Rents dated as of October 16, 2000 and recorded October 17, 2000 in the Official
Records of San Diego County, California, as Instrument Number
                   .

         B.     Borrowers and Intuit have agreed to extend the Maturity Date (as
defined in the Note) as provided herein.

         NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers and Intuit hereby agree
as follows:

         1.     Amendment to Note. The Note is hereby amended by deleting the
reference to “September 30, 2001 (the “Maturity Date”)” set forth in paragraph 1
of the Note and substituting therefor a reference to “January 31, 2002 (the
“Maturity Date”)”.

         2.     Confirmation of Principal Balance. The parties acknowledge and
agree that as of the date of this Amendment, the outstanding principal balance
under the Note is $1,305,000.00.

         3.     Ratification of Note. Except as specifically amended hereby, all
of the provisions of the Note shall remain unamended and in full force and
effect. Borrowers hereby ratify, affirm, acknowledge and agree that the Note, as
amended hereby, represents a valid and enforceable obligation of the Borrowers.

         4.     Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of California.

         5.     Severability. If any term, provision, covenant or condition of
this Amendment or any application thereof should be held by a court of competent
jurisdiction to be invalid, void or unenforceable, all terms, provisions,
covenants and conditions hereof and all applications thereof not held invalid,
void or unenforceable shall continue in full force and effect and shall in no
way be affected, impaired or invalidated thereby.

1



--------------------------------------------------------------------------------



 



         6.     Successors and Assigns. The provisions of this Amendment shall
be binding upon and inure solely to the benefit of Intuit and Borrowers, and
their respective heirs, legal representatives, successors and assigns.

         7.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one agreement.

         IN WITNESS WHEREOF, Borrowers and Intuit have executed this Amendment
as of the date first set forth above.

BORROWERS:

 
/s/ THOMAS A. ALLANSON

 
/s/ MARYE ALLANSON
 

INTUIT:

INTUIT INC.,
a Delaware corporation

By:
Name:   /s/ Stephen M. Bennett
Title:     Chief Executive Officer and
              President

2